     Case 4:20-cv-00140-ALM Document 11 Filed 08/28/20 Page 1 of 1 PageID #: 56




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

    IOU CENTRAL, INC.                                §
    d/b/a IOU FINANCIAL, INC.,                       §
                                                     §
           Plaintiff,                                §
    vs.                                              §     CASE NO: 4:20-cv-140-ALM
                                                     §
    KINGDOM RUGS AND FURNITURE                       §
    OF TEXAS, INC, et al.                            §
                                                     §
           Defendants.                               §

                             ORDER OF DISMISSAL WITH PREJUDICE

           Before the Court is Plaintiff’s Notice of Dismissal with Prejudice of all claims,

    indicating each side will bear their costs (Dkt. #10). The Notice of Dismissal with Prejudice is

    accepted by the Court.

           It is therefore ORDERED that this case is dismissed with prejudice, including all

.   claims which were or could have been raised.

           All relief not previously granted is hereby denied.

           The Clerk is directed to close this civil action.

           IT IS SO ORDERED.

          SIGNED this 28th day of August, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




    ORDER GRANTING DISMISSAL OF ALL CLAIM WITH PREJUDICE                                     PAGE | 1
